UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-1668


PAUL CHARLES BIRD, a/k/a Paul Charles Bird, Sr.,

                Debtor - Appellant,

          v.

JOHN E. DRISCOLL, III; ROBERT E. FRAZIER; JANA M. GANTT;
LAURA D. HARRIS; KIMBERLY LANE BITT; DEENA REYNOLDS; UNKNOWN
DEFENDANTS 1 THROUGH 10; HUNTINGTON NATIONAL BANK, as
Successor to Union Federal Savings Bank, and Assigns; BANK
OF NEW YORK MELLON TRUST COMPANY, N.A.,

                Defendants – Appellees,

          v.

MONIQUE D. ALMY,

                Trustee.




Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:15-cv-01326-GLR)


Submitted:   October 20, 2015             Decided:   October 22, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Paul Charles Bird, Appellant Pro Se.    Robert Harvey Hillman,
SAMUEL I. WHITE PC, Rockville, Maryland; Ronald S. Canter, LAW
OFFICES OF RONALD S. CANTER, LLC, Rockville, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Paul     Charles   Bird   appeals       the   district     court’s    order

accepting the recommendation of the bankruptcy court judge and

dismissing     Bird’s   amended      complaint     filed   as    an    adversary

proceeding in the bankruptcy court.            We have reviewed the record

and find no reversible error.              Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons

stated by the district court.              Bird v. Driscoll, No. 1:15-cv-

01326-GLR (D. Md. May 20, 2015).            We deny Bird’s motion for the

preparation of a transcript at government expense.                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the    materials     before    this    court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                       3